              Case 2:16-cv-01866-JCC Document 171 Filed 08/13/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    NORTHWEST ENVIRONMENTAL                             CASE NO. C16-1866-JCC
      ADVOCATES,
10
                                                          MINUTE ORDER
11                             Plaintiff,
              v.
12
      THE U.S. DEPARTMENT OF COMMERCE et
13    al.,
14                             Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the stay
19   (Dkt. No. 170). The Court hereby GRANTS the motion and EXTENDS the stay for 90 days
20   from the date of entry of this order. The parties must file a motion to govern on or before the
21   expiration of the stay.
22          DATED this 10th day of June 2020.
23
                                                            William M. McCool
24                                                          Clerk of Court

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
